FILED
                             NOT FOR PUBLICATION
                                                                             MAY 09 2016

                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT



In re: MORTGAGES, LTD.,                           No. 14-15971

              Debtor,                             D.C. No. 2:13-cv-00825-RCJ


MATTHEW HARTLEY, Liquidating                      MEMORANDUM*
Trustee of the ML Liquidating Trust,

              Plaintiff - Appellant,

  v.

CRAIG A. FORTE; LAURI T. FORTE,
Trustees of The Forte Family Revocable
Living Trust, dated May 30, 2001,

              Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                 Robert Clive Jones, Senior District Judge, Presiding

                        Argued and Submitted April 13, 2016
                             San Francisco, California

Before: SCHROEDER, KOZINSKI, and TROTT, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      The central issue is whether the bankruptcy court erred in concluding that the

Fortes were not liable to repay $1,250,000 to the ML Liquidating Trust (“Trust”) as

an avoidable preference under 11 U.S.C. § 547(b).

      Whether we review de novo or for an abuse of discretion the bankruptcy

court’s interpretation of the terms of the first amended Plan of Reorganization

(“Plan”), the result is the same: The Plan, whether reviewed as a contract or as part of

the court’s order, released avoidance actions against the Fortes. The Plan did not

preserve that potential claim for assertion by the Trust.

      The fulcrum of the Trustee’s argument is that section 2.40 of the Plan defined

“investors” as “[p]ersons holding” interests in the debtor’s investment programs.

Because the Fortes no longer held such investments as of the date of the petition, the

argument is that they fell outside of the Plan’s definition of “investor,” and therefore

the potential preference action had not been released.

      The bankruptcy court and the district court both explained in detail why this

argument fails. The bankruptcy court’s analysis and reasoning are persuasive, and we

cannot improve upon its work. The bankruptcy court properly granted the Fortes’s

motion to dismiss the Trustee’s action against them for an avoidable preference.

      AFFIRMED.



                                           -2-